The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 3/8/2021, in which, claims 1, 10 are amended, claim 19 is newly added,  claims 1-19 are pending.  Claims 1, 8 and 11 are independent claims. Claims 1-19 are rejected.

Summary of claims

3.	Claims 1-19 are pending, 
	Claims 1, 10 are amended,
	Claim 19 is newly added,
	Claims 1, 8 and 11 are independent claims,
	Claims 1-19 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 3/8/2021, with respect to the rejection(s) of claim(s) 1-19 under 103 have been fully considered and are not persuasive.  
Since Applicant amended claim 10, Examiner respectfully withdraws rejection under USC 112 (b) on claim 10.
Since Applicant stated the double patenting rejections are noted and will be dealt with at such time as no further impediments to patentability remain, Examiner reasserts the double patenting rejections.

Applicant argued cited references did not teach the feature cited in Claim 2.  Examiner respectfully submits at least Lee discloses in response to a vertical scrolling, at least one object 2020 is replaced (Figs. 25A-25B).
Applicant argued cited references did not teach the feature cited in Claim 3.  Examiner respectfully submits at least Mullig discloses content panels are displayed in grid, and the scrollable ribbon allows the user to scroll through the available videos, for example, the locations of the panes are moved through the scrollable ribbon in response to the user scrolling through the ribbon such that at least one new pane is displaying, each scrollable ribbon is collapsible and expandable (Fig. 11 and [0112], [0116], [0117]); in addition, Lee discloses the first icon is locked, the position and/or size of this icon may be fixed on the extended application list, other icons may be scrolled independently of the first icon and will not affect the position or display of this icon ([0318]).
Applicant argued cited references did not teach the feature cited in Claim 4.  Examiner respectfully submits at least Mullig discloses user may refine and sort the search result ([0101]-[0102]), Mullig also discloses the content delivery server maintains a record of the content selected by the users ([0113]), that is, the data and records of the search GUI are maintained on the medium.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
	Claims 1, 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U.S. Patent No. 9955102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims in patent 9955102.  In claim 1 of patent 9955102, there are at least additional features of "responsive to a viewer selection of a panel in the search GUI, present on the display a first new search GUI including plural content panels, responsive to a viewer selection of a panel from the first new search GUI, present at least a second new search GUI including plural in the search GUI, present at least a second new search GUI including plural content panels that are selectable to present a third new search GUI, wherein the second new search GUI is a “child” new search GUI relative to the “parent” first new search GUI, and wherein the instructions are executable by the processor to present N subsequent child new search GUIs responsive to viewer selection of a panel from an N-1 parent new search GUI…responsive to a second continuous scroll command in a second direction different from the first direction, replace the first new search GUI with the search GUI; and responsive to a third continuous scroll command in substantially the opposite direction as the second direction, replace the first new search GUI with the second new search GUI”, which are not present in instant claim 1.  The features of the instant claims 2-7 do not appear to contain additional limitations . 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 1-6, 8-16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard Montgomery Mullig et al (US Publication 20070143493 A1, hereinafter Mullig), in view of Colin John Davies et al (US Publication 20100146077 A1, hereinafter Davies), and Changgi Lee (US Publication 20120120316 A1, hereinafter Lee).

As for independent Claim 1, Mullig discloses: Audio video display device (AVDD) (Abstract wherein a content delivery system according to various embodiments of the invention substantially concurrently streams a plurality of videos to a client computing device.  [0055] wherein content delivery includes live streaming video and audio content, on-demand video and audio content, a program schedule listing for a particular television channel, a schedule listing of live streaming video and audio) comprising: processor (Fig. 2 and [0043] wherein the content delivery server includes a processor that communicates with other elements within the content delivery server via a system interface or bus); video display configured for presenting demanded images ([0055] wherein content delivery includes live streaming video and audio content, on-demand video and audio content, a program schedule listing for a particular television channel, a schedule listing of live streaming video and audio); computer readable storage medium bearing instructions executable by the processor to: present on the display a first graphical user interface (GUI) including plural content panels, each content panel representing a respective video (Fig. 7, display a list of content; Fig. 10 wherein displaying a video ribbon that displays one or more available video feeds and/or still panes associated with on-demand videos.  Fig. 11 wherein displaying in one or more ribbons which may be scrollable list of panes associated with videos); responsive to a viewer selection of a content panel in the first GUI (See more details in Davis), present on the display a search GUI containing information pertaining to the selected content panel from the first GUI (Fig. 7 and [0097]-[0103] wherein search dialog window allows user to search and displays search results; Fig. 11, present related content to the selected content); maintain a record of the first GUI and the search GUI ([0101]-[0102], user may refine and sort the search result; [0113], the content delivery server maintains a record of the content selected by the users, which incorporates the system stores a record of search results);
Mullig discloses displaying search dialog (Fig. 7), and in response to user selection in content panel, displaying related content to the selected content (Fig. 11), but Mullig does not clearly disclose presenting a search GUI in response to a user selection of a responsive to a viewer selection of a content panel in the first GUI, present on the display a search GUI containing information pertaining to the selected content panel from the first GUI; responsive to a viewer selection of an element from the search GUI, present on the display a new search GUI (Davies: Figs. 2-6a, for example, in response to a user selection of a content, item “New York Stories,” in the list in Fig. 2, an information page including search dialog and content related to “New York Stories” is presented as shown in Fig. 3, further, in response to user selection of an episode item, information page about the selected episode including search dialog (new search GUI) may present as shown in Fig. 6a); 
Mullig and Davies are in analogous art because they are in the same field, presenting related search GUIs in electronic program guide. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mullig using the teachings of Davies to expressly include presenting new search in response to user selection content from the previous search. The motivation is to allow user to perform multiple levels search.
Further, Mullig discloses in the expanded display window, the panes are displayed in one or more ribbons which may be scrollable depending on the number of panes to be displayed, and the scrollable ribbon allows the user to scroll through the available videos, for example, the locations of the panes are moved through the scrollable ribbon in response to the user scrolling through the ribbon such that at least one new pane is responsive to a first scroll command, scroll new content panels onto the new search GUI with at least a first portion of the new search GUI not scrolling offscreen and with at least a second portion of the new search GUI scrolling offscreen to be replaced by the new content panels (Figs. 21A-21C, in response to a first scroll command, a horizontal scrolling, at least one object 2010 is not scrolling offscreen and at least object 2020 is scrolling offscreen; Fig. 27D, [0318], the first icon is locked, the position and/or size of this icon may be fixed on the extended application list, other icons may be scrolled independently of the first icon and will not affect the position or display of this icon); responsive to a second scroll command, replace the new search GUI with the search GUI (Figs. 25A-25B, in response to a second scroll command, a vertical scrolling, at least one object 2020 is replaced);
Mullig and Lee are in analogous art because they are in the same field, presenting related search GUIs in electronic program guide. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mullig using the teachings of Lee to expressly include changing a portion of the GUI in response to user scrolling command. The motivation is to allow user to manipulate the displayed content with scroll command.
wherein responsive to a repeated second scroll command the processor replaces the search GUI with the first GUI (Lee: Figs. 25A-25B, in response to a vertical scrolling, at least one object 2020 is replaced).

As for dependent Claim 3, the rejection of claim 1 is incorporated.  Mullig-Davis-Lee further discloses: the first GUI includes eight content panels and a current video panel together arranged in a three by three grid, the eight content panels being scrolled responsive to the first scroll command, the current video panel not being scrolled responsive to the first scroll command (Mullig: Fig. 11 and [0112], [0116], [0117], content panels are displayed in grid, and the scrollable ribbon allows the user to scroll through the available videos, for example, the locations of the panes are moved through the scrollable ribbon in response to the user scrolling through the ribbon such that at least one new pane is displaying, each scrollable ribbon is collapsible and expandable; Lee: Fig. 27D, [0318], the first icon is locked, the position and/or size of this icon may be fixed on the extended application list, other icons may be scrolled independently of the first icon and will not affect the position or display of this icon; Fig. 28B, eight panels are displayed in grid).

As for dependent Claim 4, the rejection of claim 1 is incorporated.  Mullig-Davis-Lee further discloses: wherein records of the search GUI and new search GUI are maintained on the medium (Mullig: [0101]-[0102], user may refine and sort the search .

As for dependent Claim 5, the rejection of claim 1 is incorporated.  Mullig-Davis-Lee further discloses: wherein the records are stacked in memory in sequence (Mullig: [0102] wherein allowing the user to sort the search results in alphabetical order or to sort in reverse order).

As for dependent Claim 6, the rejection of claim 1 is incorporated.  Mullig-Davis-Lee further discloses: wherein responsive to a reversed second scroll command received after the search GUI replaces the new search GUI, the processor replaces the search GUI with the new search GUI (Mullig: [0101], a back button that instructs the client application to return to the display mode displayed prior to requesting the search, and text showing the search terms entered and the number of search results; [0102] wherein allowing the user to sort the search results in alphabetical order or to sort in reverse order; [0116] wherein displaying within the user interface window at least one scrollable ribbon that includes one or more panes for displaying video (search result videos), the scrollable ribbon allows the user to scroll through the search result videos by selecting "advance right"/"advance left"/"advance up"/"advance down" (four different directions: up-down-left-right)).

As per Claim 8, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.  
the scroll commands are left or right scroll commands relative to the display ([0116] wherein displaying within the user interface window at least one scrollable ribbon that includes one or more panes for displaying video (search result videos), the scrollable ribbon allows the user to scroll through the search result videos by selecting "advance right"/"advance left"/"advance up"/"advance down" (four different directions: up-down-left-right); Lee: [0214], the displayed card objects are scrolled to the left across the display, a new card object may be scrolled onto the display following the last card object on the right side; ). 

As for dependent Claim 10, the rejection of claim 1 is incorporated.  Mullig-Davis-Lee further discloses: the scroll command is a second scroll command, and the method comprises, responsive to a first scroll command different from the second scroll command, not replacing one search results set with another search results set  (Mullig: Fig. 11 and [0112], [0116], [0117], in the expanded display window, the panes are displayed in one or more ribbons which may be scrollable depending on the number of panes to be displayed, and the scrollable ribbon allows the user to scroll through the available videos, for example, the locations of the panes are moved through the scrollable ribbon in response to the user scrolling through the ribbon such that at least one new pane is displaying, each scrollable ribbon is collapsible and expandable; Lee: Fig. 27D, [0318], the first icon is locked, the position and/or size of this icon may be fixed on the extended application list, other icons may be scrolled independently of the first icon and will not affect the position or display of this icon).


As per Claim 12, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein. 

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.  

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein. 

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.  
 
s 7, 17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mullig and Davies and Lee as applied on claims 1 and 11, and further in view of Korina Stark et al (US Publication 20060026636 A1, hereinafter Stark).

As for dependent claim 6, Mullig discloses the scroll commands ([0116] wherein displaying within the user interface window at least one scrollable ribbon that includes one or more panes for displaying video (search result videos), the scrollable ribbon allows the user to scroll through the search result videos by selecting "advance right"/"advance left"/"advance up"/"advance down" (four different directions: up-down-left-right)) but does not disclose making commands remotely, however, in another analogous art of video program search system Stark discloses the scroll commands are each established by a human gesture in free space distanced from the display ([0101] wherein various controls to control a television device in a manner akin to a remote control.  Further, [0027] and [0085] wherein performing data exchanging by voice command remotely). Mullig and Davies and Lee and Stark are in analogous art because they are in the same field of endeavor, management of display and search for video programs. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mullig-Davies-Lee using the teachings of Stark to include the method of control/command remotely, or using voice command to remotely control/manage. The motivation is to allow users to manage the displaying and searching for video programs.


As per Claim 19, Stark further discloses: the instructions are executable to receive and execute voice commands to operate navigation features associated with the GUI ([0101] wherein various controls to control a television device in a manner akin to a remote control.  Further, [0027] and [0085] wherein performing data exchanging by voice command remotely).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hua Lu/
Examiner, Art Unit 2171